Exhibit 10.01

AMENDMENT NO. 5 TO EMPLOYMENT AGREEMENT

Amendment dated as of March 13, 2007 (this “Amendment”) to the Employment
Agreement dated April 1, 1999 and amended on August 1, 2001, October 22,
2001, May 12, 2005 and January 29, 2007, by and between IDT Corporation (the
“Company”) and James A. Courter (the “Executive”) (collectively the
“Agreement”).

WITNESSETH

WHEREAS, the Company and Executive desire to modify the terms and conditions of
the Agreement on the terms set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:

Section 6(a) of the Agreement is replaced in its entirety, with the following:

“(a) Annual Base Salary. Effective February 1, 2007, the Company shall pay to
the Executive an annual base salary (the “Base Salary”) at a rate not less than
Eight Hundred Fifty-Six Thousand Dollars ($856,000), less applicable taxes, such
salary to be paid in conformity with the Company’s payroll policies relating to
its senior executive officers. During the Term, the Executive’s Base Salary
shall be increased, if necessary, so that the Base Salary is not less than the
Base Salary of the highest paid employee(s) of the Company or any of the
Company’s controlled entities.”

All of the other terms and conditions of the Agreement and Amendments remain
unchanged by this Amendment.

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer and the Executive has signed this Amendment as of the
date first above written.

 

IDT CORPORATION /s/ Ira A. Greenstein Ira A. Greenstein, President EXECUTIVE /s/
James A. Courter James A. Courter